



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Bedwell 
          v. McGill,







2008 
          BCCA 6



Date: 20080109

Docket: CA033885

Between:

Janice 
    Marie Bedwell

Appellant

(
Plaintiff
)

And

Thomas W. McGill

Respondent

(
Defendant
)

And

Maureen 
    P. Currie

Respondent

(Third Party)




Before:


The 
          Honourable Madam Justice Newbury




The 
          Honourable Mr. Justice Low




The 
          Honourable Mr. Justice Tysoe








F.E. 
          Hayman


Counsel for the Appellant




D.C. 
          Quinlan and S.M. Katalinic




Counsel for the Respondent,
Thomas W. McGill




Place 
          and Date of Hearing:


Vancouver, British Columbia




October 10, 2007




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 9, 2008








Reasons 
          dissenting in part by
:




The 
          Honourable Mr. Justice Tysoe




Written 
          Reasons by
:




The 
          Honourable Madam Justice Newbury  (P. 23, para. 56)




Concurred 
          in by:




The 
          Honourable Mr. Justice Low



Reasons 
    for Judgment of the Honourable Mr. Justice Tysoe:

Introduction

[1]

The appellant appeals three aspects of the trial judgment, as well 
    as the ruling on costs, in a personal injury action involving a motor vehicle 
    accident.  The neutral citation for the reasons for judgment is 2006 BCSC 
    369.

[2]

The appellant challenges (i) the apportionment of 50% of the fault 
    for the accident to her, (ii) the amount of the damage award for cost of future 
    care, (iii) the refusal to award damages for loss of income earning capacity, 
    and (iv) the application of Rule 37(24) of the
Rules of Court
in the award of costs without giving proper recognition to the provisions 
    of s. 3 of the
Negligence Act
, R.S.B.C. 1996, c. 333.

Background

[3]

The accident in question took place on April 12, 2001 on a road in 
    Port Coquitlam called Coast Meridian Road, which runs north and south in direction.  
    The collision between the two vehicles occurred at a point to the south of 
    the intersection of Coast Meridian and Prairie Avenue, which was controlled 
    by traffic lights.

[4]

The appellant was travelling northbound on Coast Meridian and was intending 
    to turn left at the intersection onto Prairie Avenue.  The traffic light at 
    the intersection had an advance green for vehicles making that left-hand turn.  
    The respondent's vehicle was exiting from a mall situated to the south-east 
    of the intersection, and he was intending to turn left and travel southbound 
    on Coast Meridian.

[5]

Coast Meridian has a single lane for northbound traffic until shortly 
    before the point of the collision.  A designated lane for left-hand turns 
    from Coast Meridian onto Prairie Avenue begins to form approximately 430 feet 
    south of the intersection by way of a broken yellow line.  This left-hand 
    turn lane was approximately eight feet wide at the point of the collision.

[6]

The northbound lanes on Coast Meridian are separated from the southbound 
    lane by solid yellow lines except where traffic is permitted to cross over 
    the centre line of Coast Meridian, in which case there is a break in the solid 
    lines on the street.  One of these permitted crossing points was at the parking 
    lot of the mall to allow emerging vehicles, such as the respondent's car, 
    to turn left into the southbound lane of Coast Meridian.

[7]

Shortly before the collision, the northbound traffic on Coast Meridian 
    was stopped for the traffic light at the intersection.  Traffic was heavy, 
    and the line-up for the light had extended to the exit for the mall's parking 
    lot.  The respondent was waiting to exit from the parking lot in order to 
    cross the northbound lane and turn left into the southbound lane.  The driver 
    of a black truck coming to a stop in the line-up saw the respondent's vehicle 
    and stopped short of the line-up, leaving a gap for the respondent to cross 
    Coast Meridian.  The driver of the truck indicated by some gesture that he 
    was going to allow the respondent to cross Coast Meridian in front of his 
    truck.  The respondent's car then came out of the parking lot and crossed 
    the northbound lane.

[8]

The appellant's vehicle was travelling some distance behind the black 
    truck which had stopped to allow the respondent's car to cross the northbound 
    lane.  As she was planning to turn left onto Prairie Avenue, the appellant 
    did not stop in the line-up and drove her vehicle to the left of the line-up.  
    By this time, the front end of the respondent's car had entered into either 
    the left-hand turning lane or the southbound lane, and the two vehicles collided.  
    The points of contact between the vehicles were the passenger-side front bumper 
    or fender of the respondent's car and the rear passenger door and quarter 
    panel of the appellant's vehicle.  The appellant's vehicle spun 180 degrees 
    and came to a rest pointing southbound in the southbound lane of Coast Meridian.

[9]

The appellant testified that she was injured in the accident but did 
    not seek medical treatment on the day of the accident because her doctor's 
    office was closed for the weekend and there was a nursing strike at hospital 
    emergency wards.  On the following day, the appellant fell down porch stairs 
    at a friend's house.  The fall caused a fracture of one of her ankles and 
    other injuries.  On a Rule 18A application in 2003 (cited as 2003 BCSC 451), 
    it was held that vertigo suffered by the appellant as a result of the motor 
    vehicle accident caused or materially contributed to the fall.  Consequently, 
    any liability of the respondent in respect of the motor vehicle accident extended 
    to the appellant's injuries suffered in the fall.

[10]

The appellant, who is an elementary school teacher, did not return 
    to work for the balance of the school year, and she did not work at her part-time 
    job at Art Knapp's Plantland in the summer of 2001.  She returned to her job 
    as a teacher in September 2001 and worked part-time at Art Knapp's Plantland 
    the following summer.  The appellant continued working as a full-time teacher 
    up to the date of the trial, although some of the health professionals expressed 
    the view that it would be advisable or may be beneficial for her to reduce 
    the number of work hours and work on a part-time basis.

[11]

There was evidence that the appellant had pre-accident problems with 
    her knees, upper back pain and osteoarthritis.  In November 2002, she tripped 
    in a restaurant and bruised her right knee.  In 2004, she had an emotional 
    breakdown after cumulative family and financial stresses.

[12]

Numerous lay and expert witnesses were called to testify during the 
    17-day trial.  Written submissions were made after the trial on the issue 
    of whether the trial judge should draw an adverse inference from the failure 
    of the appellant to call three potential witnesses.

[13]

The trial judge apportioned liability for the accident equally between 
    the appellant and the respondent.  He awarded the appellant one-half of the 
    amounts he assessed for non-pecuniary damages ($85,000), past income loss 
    ($12,813.50), cost of future care ($15,551) and special damages ($4,635).  
    He refused to award any damages for loss of income earning capacity.  The 
    total of the judgment in favour of the appellant was $56,039.78 after taking 
    into account taxes on the past income loss and Part 7 benefits paid to the 
    appellant.

[14]

The respondent had made a formal offer to settle in the amount of $150,000 
    on January 14, 2005, approximately one month prior to the commencement of 
    the trial.  After hearing submissions with respect to costs and taking the 
    offer to settle into account, the judge made an order that the appellant be 
    paid 50% of her costs of the action up to January 14, 2005 and that the respondent 
    be paid 100% of his costs of the action from January 14, 2005.

Issues on Appeal

[15]

In her factum, the appellant asserted that the trial judge made a total 
    of eight errors.  The alleged errors give rise to the following general issues:

(a)        Were the reasons of the trial judge adequate?

(b)        Did the trial judge err in his apportionment 
    of liability?

(c)        Did the trial judge err in his assessment 
    of damages for future care costs and his refusal to grant damages for loss 
    of income earning capacity?

(d)        Did the trial judge err in his award of costs?

[16]

The appellant maintains that (i) the respondent should be found 100% 
    liable for the accident, (ii) the award for cost of future care should be 
    increased from $15,551 to $50,000, (iii) there should be an award of $200,000 
    for loss of income earning capacity, and (iv) if the appellant is found liable 
    for the accident to any degree, the costs award should be varied by awarding 
    costs to the appellant throughout the action to the extent that the respondent 
    is liable for the accident.

[17]

Following the hearing of the appeal, counsel for the appellant requested 
    a five-judge panel to reconsider
Smith v. Knudsen
, 2004 BCCA 
    613, 247 D.L.R. (4th) 256, with respect to the issue of costs, and this request 
    has been granted.  Accordingly, the decision on the costs issue will be deferred.

Discussion

(a)
Adequacy of Reasons

[18]

The appellant says that the trial judge's reasons were inadequate in 
    connection with his findings on liability and damages.  The appellant relies 
    on the following passage from
R. v. Sheppard
, 2002 SCC 26, [2002] 
    1 S.C.R. 869:

28        
    ... The mandate of the appellate court is to determine the correctness of 
    the trial decision, and a functional test requires that the trial judge's 
    reasons be sufficient for that purpose.    Relevant factors in this case 
    are that (i) there are significant inconsistencies or conflicts in the evidence 
    which are not addressed in the reasons for judgment, (ii) the confused and 
    contradictory evidence relates to a key issue on the appeal, and (iii) the 
    record does not otherwise explain the trial judge's decision in a satisfactory 
    manner.    The simple underlying rule is that if, in the opinion of the appeal 
    court, the deficiencies in the reasons prevent meaningful appellate review 
    of the correctness of the decision, then an error of law has been committed.

[19]

The Supreme Court of Canada had occasion recently to consider the issue 
    of adequacy of reasons in
Hill v. Hamilton-Wentworth Regional Police 
    Services Board
, 2007 SCC 41.  McLachlin C.J.C. said the following:

101      In determining the adequacy of reasons, the reasons should be 
    considered in the context of the record before the court.  Where the record 
    discloses all that is required to be known to permit appellate review, less 
    detailed reasons may be acceptable.  This means that less detailed reasons 
    may be required in cases with an extensive evidentiary record, such as the 
    current appeal. On the other hand, reasons are particularly important when 
    "a trial judge is called upon to address troublesome issues of unsettled 
    law, or to resolve confused and contradictory evidence on a key issue", 
    as was the case in the decision below:
Sheppard
, at para. 55.  In assessing 
    the adequacy of reasons, it must be remembered that "[t]he appellate 
    court is not given the power to intervene simply because it thinks the trial 
    court did a poor job of expressing itself":
Sheppard
, at para. 
    26.

[20]

The appellant says that the reasons 
    are inadequate with respect to the issue of liability because the trial judge 
    did not make key factual findings on whether (i) the appellant saw the respondent's 
    vehicle before impact, (ii) the respondent's vehicle was moving or stopped 
    at the time of impact, and (iii) the respondent saw the appellant's vehicle 
    before impact.  With respect to damages, the appellant says that the trial 
    judge rejected or disregarded certain evidence without explanation.

[21]

The question of whether a trial judge's reasons are adequate is a threshold 
    issue.  If the reasons are not adequate to permit proper appellate review, 
    the appeal must be allowed and a new trial ordered.  Inadequate reasons do 
    not enable the appellate court to make its own findings of fact and conclusions 
    of law based on those findings.  In addition, the issue of adequacy of reasons 
    is different than the issue of whether the failure of the trial judge to address 
    critical evidence constitutes a palpable and overriding error.

[22]

In
Sheppard
, the reasons of the trial judge consisted 
    of one sentence.  By contrast, in this case, the trial judge devoted several 
    paragraphs to setting out and explaining the findings of fact to support his 
    conclusions with respect to the issue of liability.  In making these findings 
    of fact, the trial judge acknowledged inconsistencies in the respondent's 
    evidence at trial and at his examination for discovery.  In my opinion, these 
    reasons are sufficiently detailed to enable this Court to review the trial 
    judge's conclusion on liability.

[23]

On the issues relating to damages, the trial judge set out at considerable 
    length the medical evidence and the parties' submissions in connection with 
    the extent of the appellant's injuries caused by the accident and the fall.  
    Although it would have been preferable for the trial judge to have linked 
    his conclusion on the extent of the appellant's injuries to the evidence which 
    he accepted in reaching the conclusion, his reasons and the evidentiary record 
    are sufficient to enable this Court to review his conclusion.

[24]

I conclude that the reasons of the trial judge are adequate for the 
    purpose of appellate review and do not amount to an error of law.

(b)
Apportionment of Liability

[25]

The appellant says that the trial judge failed to properly apply the 
    law involving dominant and servient drivers (the dominant driver being the 
    one with the right-of-way and the servient driver being the one required by 
    applicable law to yield the right-of-way).  She cites the following passage 
    of the reasons of Estey J. from
Walker v. Brownlee
, [1952] 2 
    D.L.R. 450 (S.C.C.) at 457:

The 
    respective positions of these drivers are, however, different in this important 
    respect:  the law required Walker to yield the right-of-way, while Harmon 
    had a right to expect, and, therefore, to proceed upon the basis, that Walker 
    would stop at the intersection.  When, however, he
ought to have seen
that Walker, without stopping, was proceeding into the intersection, then 
    a duty devolved upon him to use due care to avoid a collision.

[Emphasis added.]

The 
    appellant says that a dominant driver is not required to anticipate that other 
    drivers will breach their duty of care.  As the appellant testified that she 
    did not see the respondent's car prior to the collision, it is argued that 
    no fault can be apportioned to her.

[26]

However, the above passage from
Walker v. Brownlee
does 
    not stand for the proposition that a dominant driver is not required to anticipate 
    breaches by other drivers.  Rather, it states that a duty of care to avoid 
    a collision does arise when the dominant driver ought to see that the other 
    driver is not yielding the right-of-way.

[27]

Cartwright J. expressed the duty in similar terms in his reasons in
Walker v. Brownlee
.  He said the following at 461:

an examination of all the evidence brings me to the same conclusion as that 
    reached by Roach J.A., that, even had Harmon been observing the appellant's 
    car, when the time arrived at which he could reasonably have been expected 
    to realize that the appellant was not yielding him the right-of-way it would 
    have been too late for him to do anything effective to prevent the collision.

See 
    also
Pacheco (Guardian ad litem of) v. Robinson
(1993), 75 B.C.L.R. 
    (2d) 273 (C.A.), where the dominant driver was found not at fault because 
    there was no evidence that he should have been alerted to the fact that the 
    servient driver would fail to yield the right-of-way.

[28]

As mentioned above, the appellant criticizes the trial judge for failing 
    to make certain findings of fact.  The trial judge did make the following 
    findings of fact on the issue of liability:

(a)        the appellant was familiar with the area and 
    knew that other drivers might be exiting from the mall's parking lot (para. 
    47);

(b)        the appellant 
    was in a hurry (para. 47);

(c)        the appellant was looking ahead to the advance 
    green light, intent upon making the light (para. 47);

(d)        the appellant travelled to the left of the 
    vehicles in the line-up (para. 47);

(e)        there was an obvious gap between the black 
    truck and the vehicle in front of it in the line-up (para. 47);

(f)         the respondent stopped his car at the exit 
    of the mall (para. 48);

(g)        the respondent proceeded slowly into the gap 
    (para. 48);

(h)        the respondent had seen the appellant's vehicle 
    before crossing in front of the black truck (para. 49); and

(i)         the right front bumper or fender of the respondent's 
    car came in contact with the appellant's right rear door and quarter panel 
    (para. 7).

[29]

The appellant criticizes the findings of fact in items (b), (e), (g) 
    and (h) above.  It is my view that all of the findings were supported by the 
    evidence, and the appellant has not demonstrated a palpable and overriding 
    error in connection with any of the findings.  The appellant argues most strenuously 
    in respect of the finding that the respondent moved slowly through the gap 
    in the line-up of traffic.  However, the two passengers in the respondent's 
    car testified that "[w]e slowly inched out" and "[t]here was 
    a gap for us to drive through.  We proceeded through slowly".  This evidence 
    supports the finding made by the trial judge.

[30]

It is true that the trial judge did not make findings on the points 
    raised by the appellant.  In addition, I note that the trial judge did not 
    make a specific finding on whether the appellant's vehicle crossed the centre 
    line on Coast Meridian as she drove to the left of the line-up of vehicles 
    in order to enter the left-hand turn lane.  In my opinion, it was not necessary 
    for the trial judge to make findings of fact on all aspects leading up to 
    the accident.  He made sufficient findings to support his conclusion, and 
    it has not been demonstrated that findings on the unresolved aspects would 
    likely have led to a different result.  Hence, the failure of the trial judge 
    to make every possible finding of fact with respect to the accident does not 
    constitute a palpable and overriding error.

[31]

Turning to the application of the law as set out in
Walker v. 
    Brownlee
to the findings of fact made by the trial judge, it is my 
    opinion that the findings of fact support the conclusions that the appellant 
    ought to have seen or could reasonably have been expected to realize that 
    the respondent was not yielding the right-of-way and that she breached her 
    duty by failing to exercise due caution to avoid the collision.  Consequently, 
    the trial judge did not err in finding fault on the part of the appellant.

[32]

The argument made on behalf of the appellant was that she should not 
    have been found liable in respect of the accident to any degree.  The appellant 
    did not explicitly argue in the alternative that the 50% apportionment made 
    by the trial judge was too high and a lesser percentage should have been attributed 
    to her if she was found at fault to some degree.  However, it could be viewed 
    that this alternate argument was implicitly made on behalf of the appellant, 
    and I will address it.

[33]

Section 6 of the
Negligence Act
reads as follows:

In 
    every action the amount of damage or loss, the fault, if any, and the degrees 
    of fault are questions of fact.

Generally 
    speaking, an appellate court will only interfere with a finding of fact made 
    by a trial judge if there was a palpable and overriding error:  see
Housen 
    v. Nikolaisen
, 2002 SCC 33, [2002] 2 S.C.R. 235 at para. 10.

[34]

In
Housen v. Nikolaisen
, the Supreme Court of Canada 
    also discussed questions of mixed fact and law, which involve the application 
    of a legal standard to a set of facts.  The Court summarized the approach 
    to be taken with respect to appellate review of questions of mixed fact and 
    law, in the context of negligence claims, as follows at para. 36:

To summarize, a finding of negligence by a trial judge involves applying a 
    legal standard to a set of facts, and thus is a question of mixed fact and 
    law.  Matters of mixed fact and law lie along a spectrum.  Where, for instance, 
    an error with respect to a finding of negligence can be attributed to the 
    application of an incorrect standard, a failure to consider a required element 
    of a legal test, or similar error in principle, such an error can be characterized 
    as an error of law, subject to a standard of correctness.  Appellate courts 
    must be cautious, however, in finding that a trial judge erred in law in his 
    or her determination of negligence, as it is often difficult to extricate 
    the legal questions from the factual.  It is for this reason that these matters 
    are referred to as questions of "mixed law and fact".  Where the 
    legal principle is not readily extricable, then the matter is one of "mixed 
    law and fact" and is subject to a more stringent standard.  The general 
    rule, as stated in
Jaegli Enterprises Ltd.
,

[
v. Taylor
, 
    [1981] 2 S.C.R. 2] is that, where the issue on appeal involves the trial judge's 
    interpretation of the evidence as a whole, it should not be overturned absent 
    palpable and overriding error.

Thus, 
    if apportionment of fault can be said to be a question of mixed fact and law 
    despite the wording of s. 6, an appellate court should not interfere with 
    the trial judge's finding unless the application of an incorrect legal principle 
    can be extricated from the factual questions or unless there was a palpable 
    and overriding error in a finding of fact.

[35]

The Supreme Court of Canada has from time to time considered the standard 
    of appellate review in connection with the apportionment of fault.  In
Taylor 
    v. Asody
(1974), [1975] 2 S.C.R. 414, 49 D.L.R. (3d) 724, Dickson 
    J. (who dissented on other grounds) said the following, at 423 (S.C.R.):

Apportionment of fault is primarily and properly a matter within the discretion 
    of the trial judge who has, as has so often been pointed out, the great advantage 
    of seeing and hearing the witnesses, of observing demeanour, noting nuances 
    of expression, detecting dissimulation.  These are aids to judgment which 
    cannot be reflected in the written record of a case and are, therefore, aids 
    denied to an appellate court.  We find, therefore, a consistent line of authority 
     which establish the principle that except in a strong and exceptional case, 
    an appellate court will not feel free to substitute its apportionment of fault 
    for that made by the trial judge unless there has been palpable and demonstrable 
    error in the appreciation of the legal principles to be applied or misapprehension 
    of the facts by the trial judge.

To 
    the same effect, see
Hartman Estate v. Fisette
(1976), [1977] 
    1 S.C.R. 248, 66 D.L.R. (3d) 516, and
Hixon (Guardian ad litem 
    of) v. Roberts
, 2004 BCCA 335, 29 B.C.L.R. (4th) 226.

[36]

In the present case, the trial judge made a number of findings of fact 
    and, based on those findings, he apportioned liability or fault equally between 
    the parties.  He was alive to the fact that the appellant had the right-of-way 
    and was considered to be the dominant driver.  He found that the respondent, 
    being the servient driver, did not proceed onto the roadway in complete disregard 
    to his duty to yield the right-of-way.  He held that the appellant was in 
    a hurry and should have moved with greater caution.  As I have already stated, 
    it has not been demonstrated that the judge made a palpable and overriding 
    error in a finding of fact (or that he misapprehended any of the evidence).

[37]

This case involved an interplay between two legal principles:  the 
    duty of a servient driver to yield the right-of-way and the duty of a dominant 
    driver to exercise due caution to avoid a collision when he or she ought to 
    have seen or could reasonably have been expected to realize that the servient 
    driver was not yielding the right-of-way.  In my opinion, it has not been 
    shown that there was a palpable and demonstrable error in the trial judge's 
    appreciation of these legal principles or that he misapplied the principles.

[38]

There is no legal principle that provides in these types of circumstances 
    that the servient driver should be held more at fault on the basis that the 
    dominant driver had the right-of-way.  Nor would it be appropriate, in my 
    opinion, to vary the trial judge's apportionment of liability on the basis 
    that he did not give sufficient weight to the legal principle that a servient 
    driver has a duty to yield the right-of-way.  The judge reached his conclusion 
    on his interpretation of the evidence as a whole and, absent palpable and 
    demonstrable error, it is not open to this Court to weigh the evidence and 
    come to its own conclusion in this regard.

[39]

Before I leave this topic, I would like to comment briefly on a line 
    of authorities which has developed in this Court.  In both
Crown West 
    Steel Fabricators v. Capri Insurance Services Ltd.
, 2002 BCCA 417, 
    214 D.L.R. (4th) 577, and
Rimmer (Guardian ad litem of) v. Langley (Township)
, 
    2007 BCCA 350, 48 M.V.R. (5th) 1, the judgments spoke in terms of whether 
    there is "gross disproportion" between the percentages of fault 
    determined by the trial judge and the apportionment the appellate court would 
    have made if it had been trying the case.  Both cite
Stermer v. Lawson
(1979), 107 D.L.R. (3d) 36, 17 B.C.L.R. 181 (C.A.) for this concept.  In
Stermer
, 
    this Court did change an equal apportionment of fault to one of 90% to one 
    party and 10% to the other party on the basis that the fault of one was much 
    less than that of the other, but it did not articulate a standard of appellate 
    review involving a consideration of whether the trial judge's apportionment 
    of fault was grossly disproportionate.  The principle applied in
Stermer
was the one enunciated in
Swyrd v. Tulloch
, [1954] S.C.R. 199
that an appellate court ought not 
    to interfere with a trial judge's apportionment of fault unless very strong 
    and cogent reasons exist for doing so.
If 
    a standard of gross disproportionality were to be applied in this case, it 
    is my view that it could not be said that the trial judge's equal apportionment 
    was grossly disproportionate to any other apportionment that could reasonably 
    have been made.

[40]

In my opinion, this case does not qualify as one of those strong and 
    exceptional cases where there has been an error entitling this Court to disturb 
    the trial judge's apportionment of fault.

(c)
Assessment of Damages

[41]

I have grouped three of the appellant's grounds of appeal under this 
    heading because they all relate to the trial judge's finding with respect 
    to the extent of the appellant's ongoing injuries caused by the accident and 
    the fall.  The appellant submits that the trial judge erred in the following 
    three respects:

(i)         in misapplying 
    the test for adverse inferences;

(ii)        in disregarding or rejecting without explanation 
    evidence concerning the appellant's claims for future care costs and loss 
    of income earning capacity;

(iii)       in misapplying the test for establishing 
    loss of income earning capacity.

[42]

At trial, the respondent urged the judge to draw an adverse inference 
    against the appellant because the appellant did not call as witnesses her 
    son, a friend and the principal of the school at which she taught.  The appellant 
    argues on this appeal that the absence of these witnesses should not properly 
    have been used to support the judge's conclusions concerning the nature and 
    scope of the injuries suffered by her as a result of the accident.

[43]

The short answer to the appellant's complaint is that the trial judge 
    did not draw an adverse inference against her.  Although the trial judge reviewed 
    at some length in his reasons the submissions in relation to the drawing of 
    an adverse inference for failure to call witnesses, he did not ultimately 
    draw an adverse inference against the appellant.  Rather, he relied on the 
    lack of testimony about the appellant's condition within the first 24 hours 
    of the accident, as well as the fact that she did not seek medical treatment 
    immediately following the accident, to support his conclusion that her soft 
    tissue injuries directly caused by the accident would likely have resolved 
    relatively quickly and that the injuries from the fall on the following day 
    resulted in the more serious consequences.

[44]

The judge was not simply assessing damages in respect of the injuries 
    directly caused by the motor vehicle.  He was also assessing damages in respect 
    of the indirect injuries sustained by the appellant when she fell down the 
    stairs on the following day.  The judge acknowledged the seriousness of these 
    indirect injuries, and he also acknowledged that the soft tissue injuries 
    to the appellant's neck and upper back were exacerbated by the fall.  He was 
    assessing damages in respect of all of her injuries, and nothing turns on 
    whether her injuries were directly caused by the accident or indirectly caused 
    when she fell down the stairs.

[45]

Next, the appellant challenges the trial judge's conclusion with respect 
    to the extent of her ongoing injuries caused directly by the motor vehicle 
    accident and indirectly by the fall.  The conclusion was as follows:

[184]  
    As I perceive the evidence of the witnesses, both lay and expert, the plaintiff 
    suffered mild soft tissue injuries because of the motor vehicle accident and 
    her fall down the stairs exacerbated her relatively mild injuries from the 
    accident.  Further, as a result of her fall she suffered a fracture of her 
    left ankle, injuries to both knees and injuries to her neck and upper back 
    all of which were both painful and disabling and impeded her ability to return 
    to work and when she did return, to work in comfort for some considerable 
    period of time.  The totality of her injuries caused the plaintiff to feel 
    depressed, a recurrence of her earlier depression caused by the premature 
    death of her husband and the resulting burden of being a single parent.  The 
    plaintiff's pre-existing arthritic condition  the so-called "crumbling 
    skull"  flared because of her injuries and this affected her mentally 
    and physically.  However, her injuries had largely resolved by the time of 
    the trial albeit with some lingering problems which can be effectively dealt 
    with by exercise and conditioning.

[46]

The appellant submits that in reaching this conclusion the trial judge 
    rejected or ignored, without explanation, the testimony of the appellant's 
    lay and expert witnesses.  As a result, says the appellant, the award for 
    future care costs was too low and there should have been a substantial award 
    for loss of income earning capacity.

[47]

The following evidence was before the trial judge and was reviewed 
    in his reasons:

(a)        Dr. Sclater made no reference in his clinical 
    records in the eight months following the accident of complaints by the appellant 
    of pain in her neck, back or shoulders;

(b)        Dr. Schweigel attributed the appellant's neck 
    and back pain to arthritis;

(c)        Dr. Werry examined the appellant's neck, back 
    and shoulders in 2002 and 2004, and noted that there were no complaints of 
    pain or tenderness;

(d)        Dr. Reebye opined that the appellant's ongoing 
    pain was caused by her arthritis, and Dr. Schweigel opined that he found no 
    abnormalities in his physical examination of the appellant which would give 
    rise to myofascial pain;

(e)        Dr. Reebye opined after his December 2004 
    examination of the appellant that her left ankle fracture had healed without 
    affecting the joint mechanism and that pain from the fracture would decrease 
    over time and would not prevent work or other day-to-day activities;

(f)         Dr. Werry was of the opinion that the appellant's 
    kneecap problems were probably due to degeneration of the cartilage which 
    began before the accident;

(g)        Dr. Schweigel opined that one of the reasons 
    for the appellant's knee pain was the loss of cartilage in her kneecap and 
    presence of spurs in the knees, both of which pre-existed the accident; and,

(h)        Dr. O'Shaughnessy testified that the appellant 
    had a biological predisposition to depression, which could be triggered by 
    life events or could occur spontaneously.

[48]

Although there was contrary evidence, the above evidence supports the 
    conclusion reached by the trial judge.  In my view, the appellant has failed 
    to establish a palpable and overriding error on the part of the trial judge 
    in reaching his finding of fact with respect to the extent of the appellant's 
    ongoing injuries.  The amount of the award made for future care costs and 
    the lack of an award for loss of income earning capacity are consistent with 
    this finding.

[49]

In addition to challenging the trial judge's finding with respect to 
    the extent of her ongoing injuries, the appellant submits that the judge misapplied 
    the test for determining awards for loss of income earning capacity.

[50]

The trial judge made the following findings at para. 191 with respect 
    to the appellant's claim for loss of income earning capacity:

(a)        the injuries the appellant suffered have not 
    rendered her less capable overall of earning income from all types of employment;

(b)        the appellant is not less marketable or attractive 
    as an employee;

(c)        the appellant has not lost the ability to 
    take advantage of all job opportunities which might have been open to her 
    had she not been injured; and

(d)        the appellant is not less valuable to herself 
    as a person capable of earning income in a competitive labour market.

[51]

The appellant challenges these findings and says that the standard 
    to be applied to future losses is one of possibility rather than probability.

[52]

In my opinion, these findings turned on the conclusion of the trial 
    judge that the appellant's "injuries had largely resolved by the time 
    of the trial albeit with some lingering problems which can be effectively 
    dealt with by exercise and conditioning" (para. 184).  As I have already 
    indicated, a palpable and overriding error on the part of the trial judge 
    has not been established in this regard.

[53]

In addition, it was necessary for the appellant to have proven a substantial 
    possibility of a future event leading to an income loss (see
Steward 
    v. Berezan
, 2007 BCCA 150, 64 B.C.L.R. (4th) 152 at para. 17).  Based 
    on the trial judge's finding with respect to the extent of her ongoing injuries 
    caused by the accident and the fall, and the lack of evidence that such injuries 
    could lead to a future income loss, it follows that she did not prove such 
    a substantial possibility.

[54]

In my view, the appellant has not established a reviewable error in 
    connection with the trial judge's award for future care costs or his refusal 
    to make an award for loss of income earning capacity.

Conclusion

[55]

I find that the reasons of the trial judge meet the threshold level 
    required for appellate review, and I do not agree with any of the appellant's 
    contentions of error by the trial judge.  Accordingly, I would dismiss the 
    appeal.

The Honourable Mr. Justice Tysoe

Reasons 
    for Judgment of the Honourable Madam Justice Newbury:

[56]

I regret that I am unable to agree with my colleague Mr. Justice Tysoe 
    concerning the appeal from the apportionment of liability in this case.

[57]

I note first that the trial judge made no suggestion that in apportioning 
    liability equally between the parties, he was invoking s.1(2) of the
Negligence 
    Act
 i.e., that he found it was not possible to establish "different 
    degrees of fault", with the result that the liability had to be apportioned 
    equally.  Rather, I read his reasons as finding that each party was 50% to 
    blame  the plaintiff because, in the trial judge's words, she ought to have 
    anticipated there would be traffic moving across her path, and the defendant 
    because he had "seen the plaintiff's vehicle before crossing in front 
    of the black truck", did not look to his left, and moved forward when 
    it was not safe to do so.

[58]

It is true that the trial judge refers at para. 47 to the fact that 
    the plaintiff was the dominant driver travelling on a through street.  However, 
    in my respectful view, he failed to give effect to the difference in onus 
    that lay on each of the drivers.  The well-known case of
Walker v. Brownlee 
    and Harmon
of course remains the leading case in Canada on the respective 
    duties of dominant and servient drivers in approaching and entering an intersection.  
    The case at bar involves a slightly different fact situation, but nevertheless 
    their Lordships' statement of the duties of drivers is useful.  My colleague, 
    Mr. Justice Tysoe, has cited passages from the reasons of Estey J. and of 
    Cartwright J. and takes from them the principle that a duty of care to avoid 
    a collision arises when the dominant driver ought to see that the other driver 
    is not yielding the right of way.  There can be no doubt as to this principle; 
    but in the case at bar, the breach of duty on the part of the dominant driver 
    found by the trial judge was that the plaintiff proceeded "without proper 
    care for others who might be crossing her path
as this defendant was entitled 
    to do
".  [My emphasis.]  With respect, this defendant was not entitled 
    to cross the dominant driver's path without taking care to ensure that the 
    way was clear.  The trial judge found that the defendant had seen the plaintiff's 
    vehicle before crossing in front of the black truck.  The plaintiff on the 
    other hand had evidently not seen the defendant's vehicle, but as the dominant 
    driver she was entitled to "proceed more or less upon the assumption 
    that the drivers of all the other vehicles will do what it is their duty to 
    do, namely observe the rules regulating the traffic of the streets."  
    (
Per
Lord Atkinson in
Toronto R.W. Co. v. King
[1908] 
    A.C. 260 at 269 quoted in
Walker v. Brownlee
at 460-1).

[59]

In
Housen v. Nikolaisen
2002 SCC 33, [2002] 2 S.C.R. 
    235, the Supreme Court of Canada stated as settled law that:

the determination of whether or not the standard of care was met by the defendant 
    involves the application of a legal standard to a set of facts, question of 
    mixed fact and law.  This question is subject to a standard of palpable and 
    overriding error unless it is clear that the trial judge made some extricable 
    error in principle with respect to the characterization of the standard or 
    its application, in which case the error may amount to an error of law.  [Para. 
    37]

In 
    my view, the trial judge here made an "extricable" error of law 
    in not giving effect to the fact that the plaintiff was the dominant driver.  
    There are various instances in which a similar error has led this and other 
    appellate courts to change the apportionment of liability made by a trial 
    judge, even though such an occurrence should be rare indeed.  In
Tourigny 
    v. McSween
, 1999 BCCA 180, for example, this court found that the 
    trial judge had committed an error in principle in apportioning the liability 
    equally, since that apportionment "did not take into consideration that 
    the appellant enjoyed the statutory right of way."  [Para. 12]  Similarly, 
    in
Gautreau v. Hollige
, 2000 BCCA 390, this court stated:

The 
    appellant also contests the apportionment of liability 50-50.  I recognize 
    that an Appeal Court should only rarely interfere with the apportioning of 
    liability.  However, in this case I do not think that the 50-50 apportionment 
    recognizes the significance of the servient driver's negligence.  The primary 
    obligation lay upon Mr. Gautreau not to enter the intersection unless it was 
    safe to do so.  The trial judge found that Mr. Hollige was there to be seen.  
    In the circumstances, I conclude that the apportionment of liability must 
    recognize Mr. Gautreau's greater negligence.  I would apportion fault as 75% 
    attributable to Mr. Gautreau and 25% attributable to Mr. Hollige.  [At para. 
    18.]

See 
    also
Koopman v. Fehr
(1993) 81 B.C.L.R. (2
d
) 145 (B.C.C.A.)

[60]

The facts of this case are somewhat analogous to those in
Sigouin 
    v. Wills
[1968] O.J. No. 635 (C.A.) (QL), in which the defendant servient 
    driver had brought his vehicle to a complete stop at an intersection but pulled 
    forward into the intersection despite the fact that his view was obscured 
    by a passing bus.  He collided with the plaintiff's vehicle and the Court,
per
Schroeder J.A., outlined the respective responsibilities of the 
    drivers at para. 5:

It 
    was the duty of the plaintiff, when he became aware or ought to have become 
    aware that the driver of the other vehicle was going to encroach upon his 
    right-of-way, to take such steps as a reasonably careful driver would have 
    taken to avoid the collision.  The difficulty in which the defendant 
    finds himself is that being in the servient position he drove forward without 
    any vision to his left, and was at no time able to assure himself that there 
    was no traffic approaching along St. Laurent Boulevard so closely that, in 
    the words of [s. 39(1) of the
Highway Traffic Act
, R.S.O. 1937, c. 
    288], "it constituted an immediate hazard."

The 
    Court found that both drivers were at fault, but apportioned two-thirds of 
    the fault to the defendant servient driver and one-third to the plaintiff 
    dominant driver.

[61]

As well, I note
Duret v. Savard
(1960) 22 D.L.R. (2d) 
    755, in which the Saskatchewan Court of Appeal reversed a trial judge's equal 
    apportionment of fault, and concluded that the servient driver should bear 
    two-thirds of the liability.  I also note
Crothers v. Northern Taxi 
    Ltd. et al.
(1957) 10 D.L.R. (2d) 87, in which the Manitoba Court 
    of Appeal wrote at para. 21 that "it would seem to be a fair inference 
    that in assessing the respective degrees of responsibility as between a driver 
    in a dominant position and one in a servient position, where both are negligent, 
    some regard must be had to the fact that there is a greater degree of responsibility 
    resting on the driver in the servient position."

[62]

In accordance with these authorities, I would allow the appeal from 
    the trial judge's apportionment of liability and fix the plaintiff's liability 
    at 25% and the defendant's liability at 75%.

[63]

In all other respects I am in agreement with the reasons of Tysoe J.A.

[64]

Regarding costs, counsel for the appellant has by letter to the Court 
    requested a five-judge panel to reconsider
Smith v. Knudsen
2004 BCCA 613, 247 D.L.R. (4th) 256.  A panel of five will be convened 
    and counsel should contact the Registrar for a suitable date.

The 
    Honourable
Madam Justice Newbury

I agree:

The Honourable
Mr. 
    Justice Low


